DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “printing unit” and “reading unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “printing unit” and “reading unit” is covered by the structure of the image forming apparatus 10 per the disclosure on pages 3-5 of the detailed specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda (US 20210006685 A1).
	Referring to claim 1:
	Fukuda disclose an image processing apparatus 10, comprising:
a printing unit 111 configured to print an image on a sheet (par. 32); 
a first sensor (failure detector) configured to detect a document in a reading unit 109 (par. 52);
a second sensor (failure detector) configured to detect an error related to the printing unit (par. 52);
a controller 102 configured to generate: a first screen 501 for display, the first screen presenting a plurality of functions that can be executed by the image processing apparatus (par. 55-61 and 64), and
a second screen 506 for display when the first sensor detects the document and the second sensor detects the error, the second screen 506 presenting one or more first functions that require the reading unit but not the printing unit (par. 62 and 67).



Referring to claim 2:
Fukuda further disclose, wherein when there is only one first function that requires the reading unit 109 but not the printing unit, the controller generates the second screen (media scan screen 506) to show settings for said only one first function (par. 56-60). 
Referring to claim 3:
Fukuda further disclose, wherein when there are two or more first functions that require the reading unit 109 but not related the printing unit, the controller generates the second screen to show two or more selectable objects (see media scan screen 506 in Fig. 5) corresponding to said two or more first functions (e.g., Black-and-White or Color scan).
Referring to claims 11-13:
These are the method claims that correspond to the function of the apparatus as set forth in claims 1-3 and are therefore rejected on the same basis as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 3 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 4:
While Fukuda does not further disclose, wherein the controller is further configured to, upon selection of one of the selectable objects, generate a third screen for display showing settings for a first function corresponding to the selected object, such additional screens for setting additional parameters (e.g., for Black-and-White or Color scanning) is well-known in the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided in Fukuda such a third screen as described above in view of the well-known prior art in order to allow a user to select and/or adjust settings specific to a selected function (e.g., Black-and-White or Color scanning) on a third screen w/o complicating the second screen (media scan screen 506) to improve the scanning results desired by the user.
Referring to claim 5:
While Fukuda does not further disclose, wherein the controller is further configured to generate an error screen for display indicating the error detected by the second sensor, generation and display of such error screens is well-known in the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided in Fukuda such an error screen as taught in the well-known in the prior art in order to warn the user of 
Referring to claims 6-8:
While Fukuda does not further disclose, referring to claim 5, wherein the second and error screens are displayed to be horizontally or vertically adjacent, or overlaid on the error screen, display of such screens on a user interface in this manner is well-known in the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fukuda in view of the well-known prior art to have displayed the screens in the orientations described above in order to achieve an effective or desired use of the screens and the display space on operation unit 107.
Referring to claims 9-10:
While Fukuda does not further disclose, wherein the second sensor is configured to detect a sheet jammed on a sheet conveyance path in the image processing apparatus or toner stored in a developing device of the image processing apparatus, sensors configured for such detection in an image processing apparatus are well-known in the prior art.  And Fukuda discusses a failure detector to detect failure states of the printer 111, such as sheet empty or out of toner, that disables a printing (par. 52-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure detector in Fukuda to have specifically detected print sheet jamming or toner condition/levels as is well-known prior art in order to provide a user with options and/or 
Referring to claims 14-20:
These are the method claims that correspond to the function of the apparatus as set forth in claims 4-10 and are therefore rejected on the same basis as presented above.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.  The reference (US 7227651 B2) is a general background reference pertaining to an image processing apparatus having plural functions controlled by the user.  An error in the image processing apparatus is detected by a detector, and a screen including a function restriction key for restricting the function of the image processing apparatus is displayed accordingly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
10 April 2021